internal_revenue_service number release date index number -------------------------------------------------------- ---------------- -------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc fip b02 plr-152744-11 date date legend ---------------- taxpayer ----------------------------------------------------------------------- state a state b state c state law state regulations properties a b date communities operating companies company x company y company z services facility residence year agency ------------- ------------- ---------- -------------------------------------- ----------------------------------------------------------- --------------------------------------------------------- -- --- ---------------------- --------------------------------------- -------------------------------------------- ----------------------------------- -------------------------------- ---------------------------------------- --------------------------------------------- ------------------------ ----------------------------------- ------- ---------------------------- dear ------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you have requested a ruling regarding a proposed restructuring to comply with the requirements of state law and state regulations plr-152744-11 facts taxpayer a state a corporation is a publicly traded real_estate_investment_trust reit that elected to be taxed as a reit effective for its tax_year beginning date taxpayer has intended to qualify as a reit at all times since taxpayer owns a geographically diverse portfolio of properties in the united_states and canada company x is a publicly-traded company currently taxpayer’s wholly-owned taxable_reit_subsidiary trs owns a communities in state b the company x communities that are operated and managed by subsidiaries of company x company x subsidiary each of the company x communities is held by a special purpose limited_liability_company that is disregarded for federal_income_tax purposes taxpayer received a private_letter_ruling concluding that taxpayer’s ownership of the trs and the special purpose limited_liability companies and activities with respect to the company x communities would not cause taxpayer’s trs to be treated as directly or indirectly operating or managing properties and that taxpayer’s trs would not fail to qualify as a trs under sec_856 of the internal_revenue_code taxpayer represents that company x subsidiary is an independent_contractor ik as defined in sec_856 company y is a services company that is privately held by investors that are not related to or employed by taxpayer taxpayer owns b communities in state b the company y communities that are currently licensed by state b and operated and managed by a subsidiary of company y company y subsidiary in year taxpayer acquired company z’s portfolio including the company y communities the company z acquisition and leased it to a trs of taxpayer pursuant to the provisions of sec_856 under the typical ownership structure for a non-state b community operated and managed by company y subsidiary taxpayer owns the community through a disregarded subsidiary propco propco then leases the community to a disregarded_entity each wholly-owned disregarded_entity an opco wholly-owned by taxpayer’s trs each opco enters into a long-term management_contract with company y subsidiary prior to the company z acquisition taxpayer received a private_letter_ruling concluding among other things that company y subsidiary qualifies as an eligible_independent_contractor eik under sec_856 with respect to the communities it manages or operates for taxpayer’s trs in connection with the company z acquisition taxpayer inherited the structure that company z had created to facilitate licensure of the company y communities the current license holder entities are owned by a director of the former company z who plr-152744-11 became a member of taxpayer’s board_of directors following the company z acquisition under the current structure for the company y communities the applicable opco contracts with the license holder either pursuant to a lease or an operating_agreement and the license holder contracts with company y subsidiary to operate and manage the community because the leases operating agreements and management agreements involving the current license holding entities create rights and responsibilities relative to the company y communities that differ economically and otherwise from the rights and responsibilities that currently exist with respect to the other non-state b communities that company y subsidiary operates and manages for taxpayer’s trs taxpayer’s trs and certain of its affiliates and company y and certain of its affiliates have entered into an agreement the taxpayer company y agreement under this agreement the parties agreed to make true-up payments to each other to ensure that the economic arrangements for the company y communities are the same as the economic arrangements that exist with respect to non-state b communities that company y subsidiary operates and manages for taxpayer’s trs the agreement also provides that to the extent practical and consistent with state law the company y communities will be operated and managed by company y subsidiary in the same manner as non- state b communities that company y subsidiary operates and manages for taxpayer’s trs state b regulatory regime state law imposes unique requirements on the owners and license holders of communities located in state b the major requirements that differ from other state requirements are the license holder may not be owned by a business corporation whose shares are traded on a national securities exchange or are regularly quoted on a national over-the-counter market a subsidiary of such corporation or a corporation any of the stock of which is owned by another corporation and the license holder is required to retain certain power and authority that in other states applicable law would allow to be delegated to a manager under the terms of a management agreement the existing management agreements for the non-state b communities operated and managed by company x subsidiary and company y subsidiary for taxpayer’s trss delegate to company x subsidiary and company y subsidiary substantially_all authority to operate and manage the communities on a day-to-day basis including among other things employee matters provision of care regulatory compliance collection of revenue payment of expenses and food service the existing management agreements with respect to the company y communities between the license holders and company y subsidiary to be assumed by the new license holder and the management agreements to be entered into by the new license holder and company x subsidiary with respect to the company x communities collectively the state b management agreements will contain substantially the same delegation of plr-152744-11 authority to company x subsidiary and company y subsidiary as the non-state b management agreements contain however state law requires that the license holder retain certain independent authority over operations at the communities the existing management agreements for the company y communities and the management agreements for the company x communities will contain a provision stating that the responsibilities of the license holder for a community are not lessened by entering into the management agreement the license holder retains full legal authority over operation and any powers not specifically delegated to the manager remain with the license holder as required by state law the management agreements contain provisions regarding the license holder’s retention of among other things independent control of accounts and books_and_records independent authority over hiring disposition of assets and adoption of policies and independent approval of budget and facility contracts proposed restructuring one result of state b’s requirements is that public companies such as taxpayer and its trss that own communities in state b must contract with third-party license holders that meet the requirements who in turn contract with managers of communities the company x communities are currently unlicensed and care is provided through an agency that is a subsidiary of company x recently state b has indicated that company x must become licensed accordingly taxpayer and company x have agreed on a proposed structure described below taxpayer intends to take the following steps creation of a new state c non-stock corporation company x license holder to act as the license holder for the company x communities appointment of taxpayer employees as the officers and directors of company x license holder taxpayer’s trs and company x license holder enter into leases that conform to the leases that are currently in place with respect the company y communities company x license holder and company x subsidiary enter into long-term management agreements plr-152744-11 because the leases and management agreements discussed above create rights and responsibilities relative to the company x communities that differ economically and otherwise from the rights and responsibilities that currently exist with respect to the company x communities and with respect to the other non-state b communities that company x subsidiary operates and manages for taxpayer’s trs company x and taxpayer’s trs enter into a letter agreement to make true-up payments to each other as necessary so that in the end the economic arrangements that exist between them prior to the implementation of the above steps are unchanged and to the extent practical consistent with state law cause company x communities to be operated and managed by company x subsidiary in the same manner as the other communities that company x subsidiary operates and manages for taxpayer’s trs as part of the company y acquisition taxpayer agreed to facilitate the replacement of the owner of the current license holder entities for the company y communities to fulfill that commitment taxpayer intends to take the following steps creation of a new state c non-stock corporation company y license holder to act as the license holder for the company y communities appointment of taxpayer employees as the officers and directors of company y license holder company y license holder assumes from the current license holders the existing leases and operating agreements with the opcos and thereby becomes a party to such leases and operating agreements company y license holder assumes from the current license holders the existing management agreements with company y subsidiary the taxpayer company y agreement remains in place and unchanged by the implementation of the above steps taxpayer represents that it will have no direct or indirect current or residual equity_interest in either the company x license holder or the company y license holder collectively the license holders upon the dissolution or liquidation of the license holders none of the remaining assets will be distributed to taxpayer its affiliates its officer or its directors although officers and employees of taxpayer will be appointed as officers and directors of the license holders such officers and directors will have independent fiduciary duties to the license holders in such capacities and taxpayer will have no contractual or other right to control the decisions or behavior of such officers and directors in such capacities plr-152744-11 furthermore taxpayer will insure and indemnify the officers and directors of the license holders against any personal liability to which they may be exposed by acting in such capacities each license holder will be licensed by state b and accountable for regulatory compliance to state b penalties can be imposed by state b on the license holders for noncompliance with state b rules and regulations and financial reports must be periodically submitted by license holders to state b in addition taxpayer represents that the proposed arrangements between the license holders and the opcos taxpayer’s trss company x subsidiary and company y subsidiary are necessary and appropriate to enable the license holders to comply with state law and are designed to ensure that each license holder will be financially able to perform its activities in accordance with state law requirements the arrangements enable the license holders to secure the proper facilities management services and funding necessary to operate the communities furthermore taxpayer represents that the license holders will not manage or operate the company x communities or the company y communities on a daily basis the daily activities are the responsibility of company x subsidiary and company y subsidiary respectively taxpayer also represents that it may from time to time make loans to the license holders if the applicable license holder’s revenue is inadequate to pay its obligations as they come due the loans if made will constitute straight_debt under sec_856 law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock possessing percent or plr-152744-11 more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor a trs is not considered to be operating or managing a qualified_health_care_property solely because it possesses a license to do so sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that a reit and a corporation other than a reit may treat such corporation as a trs if the reit directly or indirectly owns stock in the corporation and the reit and the corporation jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility sec_856 provides that a trs cannot directly or indirectly provide to any other person under a franchise license or otherwise rights to any brand name under which any lodging_facility or health_care_facility is operated except in such case where such rights are provided to an eligible_independent_contractor to operate or manage a lodging_facility or a health_care_facility and such rights are held by the trs as a franchisee licensee or in a similar capacity and such lodging_facility or health_care_facility is either owned by the trs or is leased to the trs from the reit plr-152744-11 taxpayer has represented that the management contracts between taxpayer and its affiliates and company x subsidiary and company y subsidiary contain many of the same rights as those required by state law to be retained by the license holders furthermore the proposed restructuring does not change the day to day operation and management of the communities the daily activities remain the responsibility of company x subsidiary and company y subsidiary respectively sec_856 indicates that mere possession of a license should not lead to a conclusion that the trs is operating a property this provision illustrates congress’ intent that merely holding a license does not cause an entity to be engaged in operating or managing in a case where the structure is compelled by state law the analysis must look to the party that is actually performing the day to day management of the property to determine if a reit or a trs is actually managing or operating the property accordingly based on the information received and representations made we conclude that the proposed restructuring to comply with the requirements of state law will not result in any entity other than company x subsidiary and company y subsidiary being treated as managing and operating the communities within the meaning of sec_856 will not cause the rent paid_by taxpayer’s trs to taxpayer through its disregarded entities to fail to qualify for the sec_856 exception for related_party rents received from a trs and the rent will be qualifying_income for purposes of the reit gross_income tests under sec_856 and c and will not result in taxpayer being considered to own any securities for purposes of sec_856 or stock for purposes of sec_856 of the license holders except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely jonathan d silver______________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
